Citation Nr: 1741112	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 2001 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Roanoke, Virginia, Regional Office (RO).  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The appeal initially included the issue of entitlement to service connection for a right knee disability which was granted in a December 2016 rating decision.  Therefore, those issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

During the course of the current appeal, the Veteran was granted service-connected for a right knee disability that he contends aggravates a left knee disability.  The Veteran does not contend that the left knee injury is a direct result of the Veteran's military service.  The Veteran reported onset of left knee symptoms following a 2006 work injury but argues that instability in the service-connected right knee has caused additional strain on the left knee resulting in additional disability.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See  38 C.F.R. 
§ 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In January 2015, the Veteran underwent a VA examination to determine the etiology of any left knee disabilities.  The VA examiner diagnosed the Veteran with left knee degenerative joint disease, medial-lateral instability, status post arthroscopy and partial meniscectomy, and status post arthrotomy.

The January 2015 VA examiner opined the Veteran's left knee condition was less likely related to the service-connected right knee.  The rationale was that the Veteran reported the onset to be after the 2006 workman's compensation injury.  The examiner failed to address the Veteran's contentions that the in-service right knee instability led to the left knee injury, including the fact that the right knee injury predated the 2006 injury.  The VA examiner also failed to provide an opinion on whether the Veteran's left knee disability was aggravated by the service-connected right knee.  As such, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records with the electronics claims file.

2.  After completion of the above-specified development.  Obtain an addendum medical opinion.  The examiner must have the appropriate expertise and be provided access to the electronic claims file.  The examiner must indicate review of the claims file in the examination report.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary

	The examiner is asked to provide the following opinions:

	a)  Is it at least as likely as not (50 percent probability or greater) that the current left knee disability is caused by the Veteran's service-connected right knee disability?  The examiner should specifically comment on the Veteran's report that his right knee instability led to his left knee injury in 2006.

c)  If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the left knee disability is aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's right knee disability?

	If the VA examiner opines that the left knee disability is aggravated by the right knee disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

	A rationale should be given for all opinions and conclusions rendered.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




